            CaseApplication
   AO 106A (08/18) 8:20-mj-00488-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    08/06/20
                                                                                    Means         Page 1 of 27 Page ID #:1


                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                       Central District
                                                     __________         ofof
                                                                 District California
                                                                             __________

                    In the Matter of the Search of                      )
         Digital devices seized on July 8, 2020 and                     )
                                                                        )       Case No. 8:20-MJ-00488
       presently in the custody of the Federal Bureau
                                                                        )
         of Investigation in Washington, D.C., and
                                                                        )
             Riverside and Ontario, California                          )
                                                                        )
                                                                        )


       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                      evidence of a crime;
                      contraband, fruits of crime, or other items illegally possessed;
                      property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                          Offense Description
          18 U.S.C. § 844(i) and 26 U.S.C. §§ 5861(c), (d), (f)                        See Attachment B


             The application is based on these facts:
                  See attached Affidavit
                    Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                  ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                   Applicant’s signature

                                                                            Dewey Stover, Special Agent, FBI
                                                                                                   Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                   Judge’s signature

City and state: Santa Ana, CA                                               Hon. Douglas F. McCormick, U.S. Magistrate Judge
                                                                                                   Printed name and title

AUSA: Dennise Willett, x3540
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 2 of 27 Page ID #:2



                             ATTACHMENT A

PROPERTY TO BE SEARCHED

     The following digital devices (the “SUBJECT DEVICES”),

seized on July 8, 2020 and presently in the custody of the

Federal Bureau of Investigation in Washington, D.C., and

Riverside and Ontario, California:

          a.    A Black “Apeman” dash camera with charger,

containing SanDisk Ultra Plus 256 GB, S/N 9513YVAF3112,

currently maintained in the custody of the Federal Bureau of

Investigation in Riverside, California;

          b.    White iPhone 8 plus with case with “Black Lives

Matter” and “Stussy” stickers IMEI 3586330920404615, currently

maintained in the custody of the Federal Bureau of Investigation

in Ontario, California;

          c.    Black MacBook Air S/N: C1MS32GAH3QF with charger,

currently maintained in the custody of the Federal Bureau of

Investigation in Washington D.C.;

          d.    Silver 32GB iPod S/N: CCQGCLQ7DCP9, currently

maintained in the custody of the Federal Bureau of Investigation

in Riverside, California;

          e.    White iPod with pink back S/N: DJ6PM094DJFD,

currently maintained in the custody of the Federal Bureau of

Investigation in Riverside, California;

          f.    Western Digital Passport for Mac with USB cord

S/N: WXF1A88LZVK2, currently maintained in the custody of the

Federal Bureau of Investigation in Ontario, California; and

          g.    Black HP laptop with charger S/N: 5CD30879RL,



                                       i
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 3 of 27 Page ID #:3



currently maintained in the custody of the Federal Bureau of

Investigation in Ontario, California.




                                      ii
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 4 of 27 Page ID #:4



                             ATTACHMENT B

I.   ITEMS TO BE SEIZED

     1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. § 844(i)

(Arson Affecting Interstate or Foreign Commerce) and 26 U.S.C.

§§ 5861(c), (d), (f) (Unlawful Receipt, Possession, or Making,

of a Destructive Device) (collectively, the “Subject Offenses”),

namely:

          a.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

          b.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations and

motive to commit said violations;

          c.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Instagram Facebook Messenger, Snapchat, FaceTime, Skype, and

WhatsApp), SMS text, email communications, or other text or

written communications sent to or received from any digital




                                      iii
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 5 of 27 Page ID #:5



device and which relate to the above-named violations and motive

to commit said violations;

          d.    Records, documents, programs, applications,

materials, or conversations related to the use of fire-starting

devices and explosive devices;

          e.    Audio recordings, pictures, video recordings, or

still captured images related to the purchase, sale,

transportation, or distribution of fire-starting devices and

explosive devices;

          f.    Contents of any calendar or date book;

          g.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations; and

          h.    Any SUBJECT DEVICE which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

          i.    With respect to any SUBJECT DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as



                                      iv
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 6 of 27 Page ID #:6



viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.   As used herein, the terms “records,” “documents,”

 “programs,” “applications,” and “materials” include records,

 documents, programs, applications, and materials created,

 modified, or stored in any form, including in digital form on

 any digital device and any forensic copies thereof.




                                       v
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 7 of 27 Page ID #:7



II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

       3.   In searching the SUBJECT DEVICES (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

            a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may

search any SUBJECT DEVICE capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

            b.   The search team will, in its discretion, either

search each SUBJECT DEVICE where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

            c.   The search team shall complete the search of the

SUBJECT DEVICES as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.         The government

will not search the digital devices beyond this 120-day period

without obtaining an extension of time order from the Court.

            d.   The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.   The search team may subject all of the data

contained in each SUBJECT DEVICE capable of containing any of

the items to be seized to the search protocols to determine

whether the SUBJECT DEVICE and any data thereon falls within the

scope of the items to be seized.      The search team may also

search for and attempt to recover deleted, “hidden,” or



                                      vi
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 8 of 27 Page ID #:8



encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           e.   If the search team, while searching a SUBJECT

DEVICE, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that

SUBJECT DEVICE pending further order of the Court and shall make

and retain notes detailing how the contraband or other evidence

of a crime was encountered, including how it was immediately

apparent contraband or evidence of a crime.

           f.   If the search determines that a SUBJECT DEVICE

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the SUBJECT DEVICE and delete or destroy all forensic copies

thereof.

           g.   If the search determines that a SUBJECT DEVICE

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.



                                      vii
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 9 of 27 Page ID #:9



           h.   If the search determines that the SUBJECT DEVICE

is (1) itself an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies

of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

           i.   The government may also retain a SUBJECT DEVICE

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           j.   After the completion of the search of the SUBJECT

DEVICES, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      4.   The review of the electronic data obtained pursuant to

 this warrant may be conducted by any government personnel

 assisting in the investigation, who may include, in addition to

 law enforcement officers and agents, attorneys for the

 government, attorney support staff, and technical experts.

 Pursuant to this warrant, the investigating agency may deliver

 a complete copy of the seized or copied electronic data to the

 custody and control of attorneys for the government and their

 support staff for their independent review.



                                     viii
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 10 of 27 Page ID #:10



       5.   The special procedures relating to digital devices

 found in this warrant govern only the search of digital devices

 pursuant to the authority conferred by this warrant and do not

 apply to any search of digital devices pursuant to any other

 court order.




                                       ix
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 11 of 27 Page ID #:11



                                AFFIDAVIT

I, Dewey Stover, being duly sworn, declare and state as follows:
                             I. INTRODUCTION

      1.    I have been a Special Agent (“SA”) with the FBI since

May 2016.   I am currently assigned to the Los Angeles Field

Office, Riverside Resident Agency, Domestic Terrorism Squad, as

part of the Inland Empire Joint Terrorism Task Force.           In this

capacity, I investigate criminal violations relating to acts of

domestic terrorism and other violations in the Titles 18, 21,

and 26 United States Code, among other things.          I have received

specialized training in conducting criminal, weapons of mass

destruction, and counterterrorism investigations.          In addition

to FBI SA training at Quantico, Virginia, I have completed the

International Firearm Specialist Academy’s Firearm Specialist

certification course, where I learned how to determine if an

item is a firearm or destructive device, its official

classification, and whether its possession, manufacture, or sale

violates federal law.     I have also completed the FBI Basic Post

Investigator certification course, which is a comprehensive and

field exercise training to identify, safely handle, reconstruct

and analyze blast crime scenes and destructive devices, to

include evidence.     In regard to digital devices, I have

completed numerous social media and open source training

courses.    I have also completed the Cellular Analysis and Survey

Team Basic cellular analysis course.        Prior to working for the

FBI, I was a Border Patrol Agent from April 2007 to April 2016.
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 12 of 27 Page ID #:12



      2.   This affidavit is made in support of an application

for a warrant to search the following seven digital devices

(collectively, the “SUBJECT DEVICES”), seized on July 8, 2020

from 42120 Golden Eagle Lane, Palm Desert, California, pursuant

to a state search warrant, and currently in the custody of the

Federal Bureau of Investigation (“FBI”), in Washington, D.C.,

and Riverside and Ontario, California: 1

           a.    A Black “Apeman” dash camera with charger,

containing SanDisk Ultra Plus 256 GB, S/N 9513YVAF3112,

currently maintained in the custody of the Federal Bureau of

Investigation in Riverside, California;

           b.    White iPhone 8 plus with case with “Black Lives

Matter” and “Stussy” stickers IMEI 3586330920404615, currently

maintained in the custody of the Federal Bureau of Investigation

in Ontario, California;

           c.    Black MacBook Air S/N: C1MS32GAH3QF with charger,

currently maintained in the custody of the Federal Bureau of

Investigation in Ontario, California;

           d.    Silver 32GB iPod S/N: CCQGCLQ7DCP9, currently

maintained in the custody of the Federal Bureau of Investigation

in Riverside, California;

           e.    White iPod with pink back S/N: DJ6PM094DJFD,

currently maintained in the custody of the Federal Bureau of

Investigation in Riverside, California;


      1The SUBJECT DEVICES are identified in Attachment A and the
list of items to be seized is set for in Attachment B of the
search warrant application. Attachments A and B are
incorporated herein by reference.


                                        2
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 13 of 27 Page ID #:13



           f.    Western Digital Passport for Mac with USB cord

S/N: WXF1A88LZVK2, currently maintained in the custody of the

Federal Bureau of Investigation in Ontario, California; and

           g.    Black HP laptop with charger S/N: 5CD30879RL,

currently maintained in the custody of the Federal Bureau of

Investigation in Ontario, California.

      3.   The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 18

U.S.C. § 844(i) (Arson Affecting Interstate or Foreign Commerce)

and 26 U.S.C. §§ 5861(c), (d), (f) (Unlawful Receipt,

Possession, or Making of a Destructive Device) (collectively,

the “Subject Offenses”).

      4.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrant

and does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.
                     II. SUMMARY OF PROBABLE CAUSE

      5.   The FBI is investigating the May 31, 2020 arson at the

East Valley Republican Women Federated (“EVRWF”) headquarters

located in La Quinta, California.       As detailed below, the FBI

identified CARLOS ESPRIU (“ESPRIU”), a 23 year-old resident of

Palm Desert, CA, as the suspected perpetrator of the arson.



                                        3
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 14 of 27 Page ID #:14



Video recordings of the incident show a man that matches

ESPRIU’s person breaking windows of the EVRWF and then throwing

Molotov cocktails into the building.

      6.    On July 8, 2020, Riverside County Sheriff’s Department

(“RCSD”) and California Department of Forestry & Fire Protection

(“CAFFP”), executed state search warrants at ESPRIU’s residence,

and car, and on his person for samples of ESPRIU’s DNA.           The FBI

assisted the state authorities in the execution of the search

warrants.    During the search, the RCSD recovered the SUBJECT

DEVICES identified above, among others.        The RCSD and CAFFP

asked the FBI to conduct forensic examination of the digital

devices and the DNA samples.       The FBI took custody of the

devices and samples for examination.
                   III. STATEMENT OF PROBABLE CAUSE

      7.    Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:
      A.    May 31, 2020 Arson at EVRWF

      8.    On May 31, 2020, at approximately 1:15 a.m., Closed

Circuit Television (“CCTV”) and surveillance footage depicted a

man wearing black pants, a black sweatshirt, and a black hood

breaking windows of the EVRWF and using a green lighter to set

fire to orange rags partially stuffed inside of a taped

triangular set of 3 bottles, and threw the lit bottles into the

EVRWF headquarters.

      9.    Based on my training and experience, as well as from

my knowledge of this case, I believe that the explosive device



                                        4
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 15 of 27 Page ID #:15



used was, or was similar to, what is commonly known as a Molotov

cocktail.    At the request of state law enforcement, the remnants

of the Molotov cocktail were sent to the FBI Laboratory,

Explosives and Hazardous Device Unit.        According to Dr. Jason A.

Barrow’s forensic examination of the device and videos of the

incident, the Molotov cocktail, also known as a fire bomb, was

used as a destructive device, as defined by Title 26 United

States Code Section 5845(f)(1)(A) and (D).         Dr. Barrow found

that the device was an improvised incendiary device (“IID”),

which is commonly constructed using a breakable container filled

with an ignitable liquid and some type of wick.          To utilize, the

wick is ignited and the IID is thrown which breaks the

container.    As the liquid spreads from the broken container it

is ignited by the burning wick.       Forensic analysis and videos

depicting the suspect throwing the device into the EVRWF to

start a fire established that the Molotov cocktail was a bomb

and missile having an explosive or incendiary charge of more

than one-quarter ounce, and therefore meets the federal

definition for a destructive device.        Additionally, only

individuals with destructive devices registered to them in the

National Firearms Registration and Transfer Record (“NFRTR”) are

allowed to possess them.      According to a records check of NFRTR,

ESPRIU does not have any destructive devices registered to him.

      10.   I reviewed the video recordings of the incident

provided by the EVRWF and a nearby restaurant.          In the

recordings, a man wearing a backpack, dressed in black pants, a

black hood, and a black sweatshirt with the word “STUSSY” on the



                                        5
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 16 of 27 Page ID #:16



front, runs up to the EVRWF office with a bat.          Using the bat,

he breaks several of the office’s windows.         He drops the bat,

and removes a set of 3 bottles taped together from his backpack.

He sticks an orange rag into one of the bottles, pulls a green

lighter from his pocket, and lights the rag on fire.           He then

throws the lit device into the office through one of the broken

windows.      He grabs the backpack and bat, runs to his car and

drives away from the scene.      On this first effort, the device

failed to catch fire.      Approximately seven minutes later, the

man returns to the EVRWF office, retrieves the device, and

returns to his car.      Videos then show the man returning one more

time from his car, with the device in hand, reignited, and

throwing the device through the broken windows, back inside the

EVRWF.      Video footage captured images of the suspect who

appeared to be a thin male, white or Hispanic, in his 20’s

dressed in the clothing as described above.         The video footage

also showed that the suspect was driving a silver-colored

subcompact car, likely a Honda Fit or Toyota Scion, without a

front license plate.      The side view mirror covers on the car

were different colors; one silver and one black.

      11.     After the fire, EVRWF circulated a reward flier that

included still photographs captured from the security camera

footage.      I have reviewed the flier, which depicts the face,

body, and distinctive clothing of the person who set the fire.

The reward flier asked the community to contact law enforcement

with any information about who set the fire.         Several people

responded to the flier and an FBI Task Force Officer (“TFO”),



                                        6
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 17 of 27 Page ID #:17



spoke to two individuals over the phone.         Both callers said that

they believed the person depicted in the still photographs was

the user of a specific Instagram handle, @barlosxantanx.           One

caller identified ESPRIU by his full name and stated that ESPRIU

previously worked at a McDonald’s Restaurant that shared the

parking lot with EVRWF headquarters. 2

      12.   According to information provided by Instagram, the

Instagram account @barlosxantanx is registered to ESPRIU and the

phone number AT&T subscriber records attributed to him.           I also

examined photographs on ESPRIU’s publically available

@barlosxantanx Instagram page and confirmed that they match the

individual I know to be ESPRIU from his California Driver’s

License (“CDL”) photograph.      Additionally, the person depicted

in the @barlosxantanx Instagram account and ESPRIU’s CDL

photograph resembles the person in the EVRWF video footage.

      13.   I also reviewed a screenshot of a tweet from a Twitter

account for barlosxantanx, the same handle as that of the

Instagram account registered to ESPRIU.        A tweet posted on May

28, 2020, three days before the fire at EVRWF’s office, stated:

“I wanna go burn shit n get hit with tear gas.”

      14.   Following the circulation of the EVRWF flier, ESPRIU’s

Instagram and Twitter accounts were no longer publically

accessible.    An FBI TFO was unable to access ESPRIU’s account

when searching the barlosxantanx handle, and contacted one of

      2The other caller believed his first name was “Carlos,” but
that his last name was “Gonzalez.” Subsequent investigation
showed that the surname “Gonzalez” was incorrect. However, both
tipsters identified the same Instagram handle belonging to
ESPRIU.


                                        7
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 18 of 27 Page ID #:18



the tipsters.    The tipster also could not access the account,

likely because ESPRIU either deactivated the account or made the

account “private,” meaning that they would not be viewable by

the general public.

      15.   ESPRIU restored his Instagram account a few days

later, which was then publically available.         I reviewed one

video ESPRIU posted on his Instagram account.         In the video,

ESPRIU states “Fuck Donald Trump,” and then ESPRIU and another

individual start to chant “Fuck Donald Trump” along with a crowd

of other individuals.     The chant continues for approximately 30

seconds.

      16.   In my review of the EVRWF videos and interviews of

EVRWF members, I learned that prior to the fire, the EVRWF

storefront displayed numerous banners, posters, and merchandise

with the name “TRUMP”, some of which were destroyed.

Additionally, merchandise for sale containing the name “TRUMP”

was prominently displayed throughout the EVRWF office.

      17.   Surveillance teams at ESPRIU’s residence provided

images of ESPRIU.     I reviewed those images and ESPRIU’s

appearance in surveillance photos is consistent with the

appearance of the person captured in the security camera footage

during the EVRWF fire, except that ESPRIU appeared to have

shaved his facial hair.      Surveillance agents also provided

images of ESPRIU driving a 2007 silver Honda Fit, registered to

ESPRIU, without a front license plate and with one silver side

view mirror cover and one black side view mirror cover.

ESPRIU’s car matches the make, model, color, and distinctive



                                        8
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 19 of 27 Page ID #:19



features of the car captured in videos driven by the person who

set fire to the EVRWF headquarters.

      18.   I spoke with Joy Miedecke, the President of EVRWF, who

told me that the organization’s primary goal at this time is to

raise funds for the national 2020 re-election campaign of

President Donald J. Trump.      In addition, Ms. Miedecke provided

me with receipts showing that merchandise sold within the EVRWF

office was purchased from a company located in Kansas and

shipped in interstate commerce to the EVRWF office in La Quinta,

California.
      B.    Execution of State Search Warrants

      19.   On July 6, 2020, the Honorable Mark R. Fisher,

Superior Court Judge of the State of California, Riverside

County, signed state search warrants for evidence related to the

EVRWF arson, authorizing the RCSD and CAFFP to search ESPRIU’s

residence, car, and person of CARLOS ESPRIU, to include the

taking of DNA samples.      According to law enforcement reports of

the search, and discussions with state officers, the following

items were seized during the search:

            a.   Orange rags, consistent in appearance with the

rags used as wicks for the Molotov cocktails on May 31, 2020;

            b.   In defendant’s car, a green lighter that was

consistent in appearance with the lighter used to light the

Molotov cocktails on May 31, 2020;

            c.   In defendant’s residence, clothing and shoes that

appeared consistent with the clothing worn by the person

captured in the security camera footage on May 31, 2020;



                                        9
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 20 of 27 Page ID #:20



            d.   Kingsford lighter fluid in defendant’s car;

            e.   Black nitrile disposable gloves, consistent with

those worn by the person captured in the security camera footage

on May 31, 2020;

      20.   Additionally, I know from conversations with officers

and my review of law enforcement reports that officers found and

seized numerous digital devices, including the following SUBJECT

DEVICES:

            a.   A Black “Apeman” dash camera with charger,

containing SanDisk Ultra Plus 256 GB, S/N 9513YVAF3112, found in

the Honda Fit driven by ESPRIU;

            b.   White iPhone 8 plus with case with “Black Lives

Matter” and “Stussy” stickers IMEI 3586330920404615, found in

ESPRIU’s bedroom;

            c.   Black MacBook Air S/N: C1MS32GAH3QF with charger,

found in ESPRIU’s bedroom;

            d.   Silver 32GB iPod S/N: CCQGCLQ7DCP9, found in

ESPRIU’s bedroom;

            e.   White iPod with pink back S/N: DJ6PM094DJFD,

found in ESPRIU’s bedroom;

            f.   Western Digital Passport for Mac with USB cord

S/N: WXF1A88LZVK2, found in ESPRIU’s bedroom; and

            g.   Black HP laptop with charger S/N: 5CD30879RL,

found in ESPRIU’s bedroom.

      21.   While at the search warrant location, I spoke to

ESPRIU’s sister.     ESPRIU’s sister told me that ESPRIU was the

sole driver of the 2007 Honda Fit which contained the seized



                                       10
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 21 of 27 Page ID #:21



dash camera.       ESPRIU’s father stated that all digital devices in

the room ESPRIU was found in were exclusively controlled by

ESPRIU.
       C.      Status of the Digital Device Searches

       22.     The SUBJECT DEVICES are currently in the custody of

the FBI in Washington, D.C., and Riverside and Ontario,

California.       Thus far, the searches pursuant to the state

warrant have uncovered additional evidence to establish ESPRIU’s

identity as the arsonist.       On the Western Digital Passport

(listed above at ¶2f and ¶20f), a photo taken on March 18, 2020,

was found depicting a man resembling ESPRIU holding a chrome

bat.       The bat appeared to be similar to the chrome bat used by

the arsonist to break the EVRWF windows.         Additionally, a video

with audio dated June 28, 2020, was found on the SD card

contained in the dash camera (listed above at ¶2a and ¶20a.)

I have reviewed the video and the driver of the car is ESPRIU.

The video does not capture his image, but I recognize ESPRIU’s

voice on the video from ESPRIU’s social media videos and my

personal interaction with him on July 8, 2020.          On the dash

camera video, ESPRIU picks up an unknown female in his car.

ESPRIU asks her, “Wanna know why I had to shave my beard?” 3

ESPRIU also says, “I was on the news though”, and explains there

was a story on KESQ 4 about someone who “vandalized the Trump

store in La Quinta” and “tried to burn it down”.          When the


       3
       In my review of the EVRWF video, the suspect resembles
ESPRIU, but has a goatee.
     4 KESQ is a television station that broadcasts to cities in
the Coachella Valley and Inland Empire.


                                       11
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 22 of 27 Page ID #:22



female asks if he was the arsonist, he replies, “You didn’t see

the pictures?”      When the female asks ESPRIU why he did it,

ESPRIU replies, “Cuz fuck that Motherfucker”.         ESPRIU then tells

the female that he went to a protest the day after the arson and

yelled at police.      I reviewed ESPRIU’s Instagram page and found

a video titled, “Fuck Cops”, which shows ESPRIU at a protest

after the arson took place, cursing at police.
      D.      Probable Cause that Evidence of the Subject Offenses
              will be Found on the SUBJECT DEVICES

      23.     ESPRIU’s car matches the car captured in the videos

driven by the suspect, so the dash camera from ESPRIU’s car may

have video of his travel in the area of the EVRWF to establish

his familiarity with the EVRWF’s location, or there may be

additional videos capturing conversations with others about the

arson.      ESPRIU has numerous social media accounts, specifically

Instagram, Twitter, Facebook, and Snapchat.         In order to access

those accounts, ESPRIU must use digital devices.          ESPRIU has

posted numerous videos and images on social media showing his

animus towards Donald Trump, likely using and stored on the

SUBJECT DEVICES, which are evidence of motive for the Subject

Offenses.      ESPRIU posted comments about his desire to burn

things, which would likely be stored on the SUBJECT DEVICES.            It

is also likely that ESPRIU did relevant internet searches on the

SUBJECT DEVICES.      Based on my training and experience, amateur

arsonists (ESPRIU has no record of prior arrests for arson)

research methods of creating destructive devices online, and

those searches will likely be captured on the SUBJECT DEVICES.




                                       12
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 23 of 27 Page ID #:23



   IV. TRAINING AND EXPERIENCE ON FIRE AND EXPLOSIVES OFFENSES

      24.   Based on my training and experience and familiarity

with investigations into arson and the use of explosive devices

conducted by other law enforcement agents, I know the following:

            a.   Arson and the use of explosive devices often

involve numerous co-conspirators, from those who create the

explosive devices and arson devices, to those who transport

them, and those who use them.

            b.   Arsonists and those who use explosive devices

often use the Internet to learn how to (or to share information

about how to) construct, use, store, find, sell, and trade

explosive devices or fire-starting devices.         Oftentimes, these

searches or instances of information-sharing take place on their

cell phones and other Internet-connected digital devices.

            c.   Communications between people engaging in or

interested in engaging in arson and/or using explosive devices

take place by telephone calls and messages, such as e-mail, text

messages, and social media messaging applications, sent to and

from cell phones and other digital devices.         This includes

sending photos or videos of the explosive devices or fire-

starting devices and discussion of plans to use the devices.            In

addition, it is common for people engaged in using explosive

devices or fire-starting devices to have photos and videos on

their cell phones of such devices they or others working with

them possess, as they frequently send these photos to each other

and others to boast about fires they have started, explosive




                                       13
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 24 of 27 Page ID #:24



devices they have used, or to facilitate further use of

explosive devices or fire-starting devices.

            d.   Arsonists and people who use explosive devices

often keep the names, addresses, and telephone numbers of other

arsonists and those who use explosive devices on their digital

devices.    Arsonists and those who use explosive devices often

keep records of meetings with associates, and suppliers on their

digital devices, including in the form of calendar entries and

location data.

            e.   Individuals engaged in arson and the use of

explosive devices often use multiple digital devices.
            V. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      25.   As used herein, the term “digital device” includes the

SUBJECT DEVICES.

      26.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are



                                       14
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 25 of 27 Page ID #:25



replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously




                                       15
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 26 of 27 Page ID #:26



develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      27.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a. Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

            b. Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      28.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.
                              VI. CONCLUSION

      29.   For all of the reasons described above, there is

probable cause that the items listed in Attachment B, which

constitute evidence, fruits, and instrumentalities of violations




                                       16
Case 8:20-mj-00488-DUTY Document 1 Filed 08/06/20 Page 27 of 27 Page ID #:27



of the Subject Offenses will be found on the SUBJECT DEVICES, as

described in Attachment A.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
_________, 2020.




UNITED STATES MAGISTRATE JUDGE




                                       17
